Name: Commission Implementing Regulation (EU) NoÃ 293/2011 of 23Ã March 2011 fixing allocation coefficient, rejecting further applications and closing the period for submitting applications for available quantities of out-of-quota sugar to be sold on the Union market at reduced surplus levy
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  trade;  production;  beverages and sugar;  foodstuff;  prices
 Date Published: nan

 25.3.2011 EN Official Journal of the European Union L 79/8 COMMISSION IMPLEMENTING REGULATION (EU) No 293/2011 of 23 March 2011 fixing allocation coefficient, rejecting further applications and closing the period for submitting applications for available quantities of out-of-quota sugar to be sold on the Union market at reduced surplus levy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EU) No 222/2011 of 3 March 2011 laying down exceptional measures as regards the release of out-of-quota sugar and isoglucose on the Union market at reduced surplus levy during marketing year 2010/2011 (2), and in particular Article 5 thereof, Whereas: (1) The quantities covered by certificate applications for out-of-quota sugar submitted from 14 to 18 March 2011 and notified to the Commission exceed the limit set in Article 1 of Regulation (EU) No 222/2011. (2) Therefore, in accordance with Article 5 of Regulation (EU) No 222/2011 it is necessary to fix an allocation coefficient, which the Member States shall apply to the quantities covered by each notified certificate application, to reject the applications which have not yet been notified and to close the period for submitting the applications. (3) In order to act before the issuing of certificates applied for, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which certificate applications for out-of-quota sugar have been submitted under Regulation (EU) No 222/2011 from 14 to 18 March 2011 and notified to the Commission shall be multiplied by an allocation coefficient of 67,106224 %. Applications for certificates submitted from 21 to 25 March 2011 are hereby rejected and the period for submitting applications for certificates is closed as from 28 March 2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 60, 5.3.2011, p. 6.